— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miller, J.), rendered March 31, 1986, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In ruling on the defendant’s motion to preclude the prosecutor from cross-examining him as to prior convictions, the trial court should have undertaken a more careful balancing of the prejudicial effect of evidence of prior convictions against their probative value after hearing counsel’s arguments (see, People v Sandoval, 34 NY2d 371). However, the ruling did not amount to a failure to exercise discretion or to an improvident exercise of discretion that would warrant reversal (cf., People v Williams, 56 NY2d 236, 239).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Thompson, Lawrence and Kunzeman, JJ., concur.